DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks filed on 6/2/21. Claim 24 and 31 are canceled as per applicant’s amendment dated 6/2/21.
Status of claims
 Claims 2-17, 20-22,24-25, 29 and  31 are cancelled. 
Claims 28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/21/17.
In view of the amendment, rejection of claims 15-16 and 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn.
Claims 1,18-19, 23, 26-27 and 32 are examined in the application and the  generic claims  are examined to the extent that it reads on “1) hydroxy propyl starch as modified starch); 2) 3-Aminopropyl triethoxy silane as the first silane compound and 3) Amodimethicone as the second silane compound.
In view of the amendment, rejection of claims 1,18-19, 23-24, 26-27 and 31-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn.
The following new ground of rejection is necessitated by the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,18-19, 23, 26-27 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 26 under (a) (ii) recite “quaternium-87 or salts thereof”. The expression lacks clarity since quaternium-87 already is a salt because it is a quaternary compound. Therefore, how can a quaternary compound has “ salts” . Detailed explanation is requested.

In view of incorporating claim 24 into claim 1, the rejection is modified.
Claim Rejections - 35 USC § 103
Claims 1, 23,26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of WO 2012/163869 (‘869)  and US 2007/0104671(‘671) and US 2013/0164243 (‘243) and US 2004/0131576 (‘576) and US  2014/0246041 (‘041).
WO ‘869 teaches composition comprising an alkoxy silane and modified starch and cosmetic use thereof.  WO at page 2, teaches:

    PNG
    media_image1.png
    326
    549
    media_image1.png
    Greyscale


Thus WO explicitly teaches alkoxy silane (claimed ingredient under b) and c)) provides hair volume (Claimed voluminizing property).

WO under example 2 teaches:

    PNG
    media_image2.png
    372
    486
    media_image2.png
    Greyscale

1 and 26) and also claimed elected species under c), which is 3-Aminopropyl triethoxysilane (APTES) drawn to claims 1 and 26. The amount of hydroxypropyl corn starch phosphate is 4.4% and this is within the amount of claims 1 and 26, which is from about 3.5% to about 8%. WO ‘869 under example 1 teaches:

    PNG
    media_image3.png
    446
    503
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    249
    497
    media_image4.png
    Greyscale

 Example 1 teaches claimed rinse-out conditioner. Example 1 teaches under c), is 3-Aminopropyl triethoxysilane (APTES) drawn to claim1. The amount of APTES is 1%. WO ‘869 preferred amount of silanes, which is from 0.2-5%, and the claimed amount which is from about 4% to less than 1% is within this preferred range. Example 1 also teaches a first cationic quaternary ammonium compound (i) under a) and this is behenyl trimethyl ammonium chloride (claim 1and 26) and the amount is 1.58% and this within the amount of claim 1, which is from about 1% to about 3%. Examples also have claimed water.
WO ‘869 at page 23 teaches cationic surfactants and these are taught as conditioning agents and the cationic surfactants can be quaternary ammonium salts and mixtures thereof. WO at page 37, ll. 2-4 teaches rinse–off compositions and also teaches compositions to be applied to hair (claims 1 and 26).
The difference between instant application and WO document is WO document does not exemplify qwuaternium-87 and does not teach second silane compound, which is amodimethicone and cationic vinyl pyrrolidone polymer and the amount of fatty alcohol being not more than 1% drawn to claim 23 and claim 26 and the composition is a translucent.
 US ‘671 teaches cosmetic compositions and teaches claimed cationic agent, which is drawn to formula I and also formula II at ¶¶ [ 0016-0044] and describes claimed quaternium-87 and quaternium-83 at ¶ [0044] and the amount of cationic surfactant at ¶[0099] is from 0.01% to 10%  and the claimed amount about  1 % to about 5% is within this amount (claims 1 and 26). See claim 6 of US ‘671 which claims “at least one cationic surfactant” and this includes claimed behenyl trimethyl ammonium chloride, cetrimonium chloride and also claimed quaternium-83 and also quaternium-87 (claims 1and 26). US ‘671 thus claims combination of cationic surfactants. US ‘671 under example 1 teaches rinse-out conditioner and this has two types of surfactants and these are cetrimonium chloride (claim 1) and also stearamidopropyl dimethyl amine. US ‘671 under claim 6 teaches claimed behenyl trimethyl ammonium chloride, cetrimonium chloride and also claimed quaternium-83 and also quaternium-87, stearamidopropyl dimethyl amine as functional equivalents. The amount of combination of surfactants in example 1 is 1.2%.  US ‘671teaches at ¶ [0101] non-silicone fatty substances and this includes fatty alcohols and also plant oil and teaches the amount of fatty substance at US ‘671teaches at [0101] non-silicone fatty substances and this includes fatty alcohols and also plant oil and teaches the amount of fatty substance at ¶ |[0118] and this is from 0.05% to 8% (claim 23).  
US ‘243 teaches conditioning compositions for hair and teaches aminated silicone at  ¶[0015] and describes claimed species amodimethicone  belonging to ingredient d) (claims 1 and 26 and teaches the amount of aminated silicone at ¶[0016]  and the amount is from 0.01 to 10%  and the claimed amount, and the claimed amount, which is  about 0.5- about 2% of claim 1  and the claimed amount, which is 0.1-1.5%  is within the amount taught by US ‘243 (claim 26) . See also claim 3 of US ‘243 for amodimethicone.  US ‘243 also teaches cationic vinyl pyrrolidone polymer at ¶ [0025] and this includes claimed polyquaternium 11 and also polyquaternium-28 (claims 1 and 26). The polymers are described as conditioning agents. US ‘243 at ¶[0029] teaches the amount and this is from 0.01-5% and this amount overlaps with  “ from about 0.05% to about 5% “ of claim 1  and “from about 0.075% to about 5% “ of claim 26. Example 16 teaches claimed polyquaternium-11 (claims 21 and 26). 
US ‘576 teaches compositions comprising quaternary ammonium compounds and fatty alcohols and teaches at ¶ [0061] the preferred range for fatty alcohols is 0.25-2% and the amount of fatty alcohol being not more than 1% drawn to claim 23 and claim 26 is within this preferred amount. Example 1 teaches claimed rinse-out shampoo compositions and has fatty alcohol, which is oleyl alcohol and the amount is 0.25 % and also has claimed cetrimonium chloride and 
US ‘041 teaches hair treatment agents and at ¶[0342] teaches hair treatment agents can be in the form of rinse-out products and at ¶[03336] teaches consumers prefer “ clear products” and this can be transparent or translucent. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of WO ‘869 by adding  to the composition of example 1, hydroxypropyl corn starch phosphate and add Quaternium- 83 or Quaternium 87 which have been taught as conditioning agents by US ‘671 which teaches the combination of two cationic surfactants and add the conditioning agent polyquaternium-11 and add amodimethicone taught by US ‘273 and add less than 1% of fatty alcohol exemplified in US’576 in analogous rinse-out compositions and formulate the compositions in the form of translucent taught by US ‘041 with the reasonable expectation of success that the rinse out  conditioner compositions with all these conditioning agents provide the consumer enhanced conditioning effect in view of cationic surfactants and polyquaternium-11 and the combination of hydroxypropyl corn starch phosphate and APTES provides hair volume taught by WO document, and translucent compositions are preferred by consumers. This is a prima facie case of obviousness.
Claims 18-19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of WO 2012/163869 (‘869)  and US 2007/0104671(‘671) and US 2013/0164243 (‘243) and US 2004/0131576 (‘576) and US  2014/0246041 (‘041) as applied to claims1,23, 26 and 31 above, and further in view of SILSOFT 253 marketing  bulletin (bulletin).

Bulletin teaches amine silicone micro emulsions and this has amodimethicone and nonionic surfactants and teaches that this micro emulsions provide wet and dry combing, lubricity and substantivity.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of WO ‘869 by adding  to the composition of example 1, hydroxypropyl corn starch phosphate and add Quaternium- 83 or Quaternium 87 which have been taught as conditioning agents by US ‘671 which teaches the combination of two cationic surfactants and add the conditioning agent polyquaternium-11 and add less than 1% of fatty alcohol exemplified in US’576 in analogous rinse-out compositions and substitute amodimethicone taught by US ‘273 with amodimethicone micro emulsions taught by bulletin and formulate the compositions in the form of translucent taught by US ‘041 with the reasonable expectation of success that the rinse out  conditioner compositions with all these conditioning agents provide the consumer enhanced conditioning effect in view of cationic surfactants and polyquaternium-11 and amodimethicone as micro emulsions provide the hair wet and dry combing properties and also lubricity and the combination of hydroxypropyl corn starch phosphate and APTES provides hair volume taught by WO document, and translucent compositions are preferred by consumers. This is a prima facie case of obviousness.
Claim  32 is rejected under 35 U.S.C. 103 as being unpatentable over  the combination of WO 2012/163869 (‘869)  and US 2007/0104671(‘671) and US 2013/0164243 (‘243) and US 2004/0131576 (‘576) and US  2014/0246041 (‘041) as applied to claims 1,23, 26 and 31 above, and further in view of US 2006/0286058 (‘058).
References cited above do not teach the limitation of claim 32, wherein a first component is a shampoo … composition and second component comprising the composition of claim 1 and both are packaged separately.
US ‘058 teaches system for cleaning and conditioning the hair and teaches at ¶ [0065] that a conditioner composition and shampoo composition are packaged separately.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of WO ‘869 by adding  to the composition of example 1, hydroxypropyl corn starch phosphate and add Quaternium- 83 or Quaternium- 87 which have been taught as conditioning agents by US ‘671 which teaches the combination of two cationic surfactants and add the conditioning agent polyquaternium-11 and add amodimethicone taught by US ‘273 This is a prima facie case of obviousness.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of WO ‘869 by adding  to the composition of example 1, hydroxypropyl corn starch phosphate and add Quaternium- 83 or Quaternium 87 which have been taught as conditioning agents by US ‘671 which teaches the combination of two cationic surfactants and add the conditioning agent polyquaternium-11 and add amodimethicone taught by US ‘273 and add less than 1% of fatty alcohol exemplified in US’576 in analogous rinse-out compositions and formulate the compositions in the form of translucent taught by US ‘041 and package separately a shampoo composition and claimed composition  so that  the compositions after cleansing the hair with a shampoo and then   applying rinse out compositions with all these conditioning agents provide the consumer 
Applicants’ address all the 103 rejections together and examiner will also address the same.
Response to Arguments
Applicant's arguments filed  6/2/21 have been fully considered but they are not persuasive. 
Applicants argue that the disclosure of a transparency preference in a secondary reference is not an inherent disclosure of the claimed property, as it does not demonstrate that the claimed compositions will necessarily be transparent when all of the claimed ingredients are combined  and the Office cannot rely on inherency to reject claim 24, which is incorporated into the independent claims herein and the Office has not met its burden in establishing that translucency is necessarily present in the composition of WO’869.
In response to the above argument, examiner never stated that the claimed compositions will necessary be transparent and examiner never relied on inherency ( emphasis added). The rejection which is modified states that US ‘041 teaches consumer prefer clear products and clear products can be transparent or translucent.
Applicants also argue that example A and C of WO document which used myristyl myristate is a pearlizing agent  and pearlizing agents are opacifiers and one skilled in the art would not have produced translucent compositions by modifying compositions of WO document.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619